Citation Nr: 0407767	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-08 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether a July 1998 rating decision that denied an 
increased rating for the residuals of L2-L3 fracture of the 
lumbosacral spine was clearly and unmistakably erroneous.

2.  Entitlement to an increased rating for the residuals of 
L2-L3 fracture of the lumbosacral spine with degenerative 
disc and joint disease, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from August 1956 to August 1958.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

As explained below the issue regarding an increased rating 
for the residuals of L2-L3 fracture of the lumbosacral spine 
with degenerative disc and joint disease, will be remanded.  

In the veteran's Notice of Disagreement (NOD), received in 
November 2001, he noted that he had been granted a 20 percent 
rating for his back disability but never received payment.  
He claimed that he is entitled to "retroactive payments" 
from June 1968.  This appears to be a different claim than is 
currently certified to the Board.  The RO should contact the 
veteran for clarification.   


FINDINGS OF FACT

1.  A July 1998 rating decision, of which the veteran was 
informed by letter the next month, denied an increased rating 
for the residuals of L2-L3 fracture of the lumbosacral spine.

2.  The veteran did not file a NOD with the July 1998 
decision.

3.  The veteran has not alleged specific errors of fact or 
law in the July 1998 decision so as to raise a valid claim of 
clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

The veteran has not submitted a valid claim that there was 
clear and unmistakable error in the July 1998 rating decision 
that denied entitlement to an increased rating for the 
residuals of L2-L3 fracture of the lumbosacral spine.  
38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that he is entitled to an increased 
rating for the residuals of L2-L3 fracture of the lumbosacral 
spine.  He claims that medical evidence of record in July 
1998 supported a higher disability evaluation.  The veteran's 
representative, in statements received in May 2000, 
maintained that VA examination as well as VA magnetic 
resonance imaging (MRI) in 1998 revealed evidence of severe 
degenerative disc disease.  The representative contends that 
the VA failed in its duty to assist by not assigning a higher 
disability evaluation and considering Diagnostic Code 5293, 
intervertebral disc syndrome.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  However, in Livesay v. Principi, 15 
Vet. App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA of 2000 did not 
apply to CUE matters.  In Parker v. Principi, 15 Vet. App. 
407, 412 (2002), the Court noted that in light of Livesay, it 
was unnecessary to remand a CUE claim involving a RO decision 
to the Board for readjudicate with consideration of the VCAA 
of 2000.  Therefore, the VCAA of 2000 is not applicable to 
the CUE claim.


Factual Background

Service medical records show that while performing training 
in October 1957, the veteran sustained fracture of L2-L3 
vertebrae when he fell on his back.  A March 1959 private 
examination report shows that the veteran had tenderness in 
the right paravertebral muscle at the levels of the 2nd and 
4th vertebrae.  He had full range of motion and the X-ray was 
negative for any bone abnormality.  The diagnoses included 
chronic myositis of the right lumbar region.

A September 1959 rating action granted service connection for 
residuals of fracture, L2-L3 vertebra.  A noncompensable 
evaluation was assigned.  

In June 1960, a private physician reported that the veteran 
had pain on motion caused by right lumbar myositis.

A VA examination was conducted in August 1960.  The 
radiographic study noted slight straightening of the upper 
part of the lumbar curve.  There was narrowing of the 
articulation with the 5th lumbar displaced posteriorly, which 
the examiner reported indicated unstable articulation with a 
pathological disc.  It was also noted that the examination 
showed normal shape and density of the L1 and L2 vertebrae 
with no residuals of the fracture.  

A July 1993 VA examination report noted that the veteran's 
lumbar disability manifestations included decreased motion of 
the lumbar spine, paravertebral muscle spasm with decreased 
ankle and knee jerks.  The examiner reviewed the X-rays and 
noted that there was no evidence of fracture.  

A November 1993 RO decision increased the evaluation for the 
veteran's lumbar disability to 20 percent disabling.  

Private hospital reports relate that the veteran was treated 
for acute sciatica in February and April 1994.  A February 
1994 magnetic resonance imaging (MRI) report noted small 
central and left sided disc herniation and degenerative 
changes at the L5-S1 level.  In April 1994, he received an 
epidural for back pain. 

In April 1998, the veteran applied for increased benefits.  
The veteran's representative reported that the veteran was 
receiving treatment at a VA facility.  

A VA examination was conducted in June 1998.  It was noted 
that a January 1998 MRI of the lumbar spine revealed severe 
degenerative disc disease between L5-S1 with involvement of 
the left L5-S1 nerve roots.  On examination, there was 
moderate stiffness.  The range of motion was forward bending, 
45 degrees; lateral bending, 15 degrees; and extension, 20 
degrees.  There was no localized tenderness.  The muscle 
strength was 5/5 and, the knee jerk was 2+ positive.  The 
ankle jerk was 1+ and symmetrical on both sides.  The sitting 
straight leg raising was 85 degrees.  There were no sensory 
changes.  

The RO denied an increased rating for the residuals of L2-L3 
fracture of the lumbosacral spine in a July 1998 rating 
decision.  It informed the veteran of this action by letter 
in August 1998.  The veteran did not file a NOD with this 
rating decision.  

Eventually, based on VA examination and treatment reports, a 
July 2001 rating action increased the disability rating to 40 
percent.  The RO also considered the disability under 
Diagnostic Code 5293, intervertebral disc syndrome.  

Criteria and Analysis

Pursuant to 38 C.F.R. § 3.105(a), previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  It is currently alleged that there was 
CUE in the July 1998 rating decision denying an increased 
rating for the residuals of L2-L3 fracture of the lumbosacral 
spine.  

The Court has held that for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find VA committed administrative 
error during the adjudication process.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253-54 (1991); Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robie v. Derwinski, 1 
Vet. App. 612, 614-15 (1991); see also Daimler v. Brown, 6 
Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  
In that regard, the Court has also held that VA's breach of 
the duty to assist cannot form a basis for a claim of CUE.  
Counts v. Brown, 6 Vet. App. 473, 480 (1994); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  "Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of error" form such a basis.  
Fugo, 6 Vet. App. at 44.

In this case, the RO denied an increased rating for the 
residuals of L2-L3 fracture of the lumbosacral spine in an 
July 1998 rating decision.  It informed the veteran of this 
action by letter in August 1998.  The veteran did not file a 
notice of disagreement with this rating decision.  
Consequently, that action became final.  See 38 U.S.C.A. 
§ 7105.  

At the time of the July 1998, rating decision, Diagnostic 
Code 5293 contemplated intervertebral disc syndrome and 
provided that a 10 percent evaluation was warranted for mild 
intervertebral disc syndrome and a 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief warranted a 60 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

The Board notes the representative's arguments with regard to 
the duty to assist.  As noted above, the failure to fulfill 
the duty to assist cannot constitute CUE.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  While the representative contends that the 
VA failed in its duty to assist; and that, therefore, the 
July 1998 rating decision was clearly and unmistakably 
erroneous; implicit in his argument, he intimates that VA did 
not properly weigh the evidence.

The Board has considered the claim of CUE in that decision in 
view of the guidance provided by the Court.  The Board 
acknowledges that the evidence of record at the time of the 
July 1998 rating decision included reports indicative of 
degenerative disc disease, but that it is not undebatable 
that the medical findings were indicative of an actual 
increase in disability.  While the evidence at this time 
revealed that the veteran had degenerative disc disease, this 
does not necessarily lead one to the conclude that this was 
related to the veteran's service-connected disability.  The 
Board finds that the rating action was not undebatably 
erroneous, especially, in light of the fact that there was no 
medical opinion of record that related the veteran's 
in-service injury to the diagnosed degenerative disc disease.  
Further, there is no regulatory provision that provides for 
the RO to consider Diagnostic Code 5293 under such 
circumstances.  The determination made by the RO in 1998 was 
reasonable with respect to the facts shown, and that the law 
was not misapplied.

In addition, even if the RO failed to consider the 
application of Diagnostic Code 5293, it cannot be said that 
the outcome would have been manifestly different as the 
evidence of record at the time of the July 1998, rating 
action did not clearly demonstrate the actual presence of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, which is required for a 40 percent 
evaluation.

Moreover, the Board finds that the basic argument advanced 
concerning CUE concerns the weight given to the medical 
evidence then of record.  As noted above, disagreement with 
how the facts were weighed or evaluated does not constitute 
CUE.  As this is the basis for his claim of CUE in the July 
1998 rating decision, his claim of CUE must fail.  See, 
Luallen v. Brown, 8 Vet. App. 92 (1995).  The veteran has not 
alleged specific errors of fact or law in the July 1998 
decision of the RO so as to raise a valid claim of CUE in 
that decision.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
Newman, 5 Vet. App. 99 (1993); see also Luallen, supra.


ORDER

The claim of CUE in a July 1998 rating decision denying an 
increased rating for the residuals of L2-L3 fracture of the 
lumbosacral spine is denied.


REMAND

A review of the statement of the case (SOC) shows that the RO 
is evaluating the veteran's low back disability under 
Diagnostic code 5293, which provides for the evaluation of 
intervertebral disc syndrome.  Since the issuance of the SOC, 
the criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293 and disabilities of the spine were 
amended in September 2002 and September 2003.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

The RO should re-adjudicate the issue in 
appellate status, to include 
consideration of the revised rating 
criteria for intervertebral disc 
syndrome.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case that 
includes the revised rating criteria for 
increased evaluations for intervertebral 
disc syndrome, and given an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




